                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


FREDERICK ROBERT                                   4:15-20758
SPEARMAN,

                 Petitioner,              HON. TERRENCE G. BERG
      v.

UNITED STATES OF AMERICA,               ORDER DENYING MOTION
                                          FOR HABEAS RELIEF
                 Respondent.

     Petitioner Frederick Robert Spearman pled guilty to armed bank
robbery with forced accompaniment and possession of a firearm while

committing a crime of violence. He was sentenced by this Court in 2016

to serve 200 months in the custody of the Bureau of Prisons and is now

again before the Court on a motion to vacate, correct, or modify that

sentence under 28 U.S.C. § 2255. Petitioner asserts that his offense

should not be considered a crime of violence for purposes of the Armed

Career Criminal Act, 18 U.S.C. § 924(c). He further claims that

sentencing counsel was ineffective in failing to object to the sentencing

enhancement mandated by § 924(c) and that he was denied procedural

due process when this Court allegedly failed to consider the mandatory

minimum in deciding on an appropriate sentence. For reasons described

below, the Court will dismiss with prejudice Petitioner’s claims for


                                   1
ineffective assistance of counsel and due process violations because they

are procedurally barred. The Court will also deny with prejudice on the

merits his claim for sentencing relief under Sessions v. Dimaya, 138 S.

Ct. 1204 (2018) and United States v. Davis, 139 S. Ct. 2319 (2019).1
                                BACKGROUND

      Petitioner pled guilty to armed bank robbery, 18 U.S.C. § 2113(b),

armed bank robbery with forced accompaniment, 18 U.S.C. § 2113(d), (e),

and possession of a firearm during or in relation to a crime of violence,

18 U.S.C. § 924(c), a provision of the Armed Career Criminal Act

(“ACCA”). Consequently, he was sentenced on June 23, 2016 to serve 140
months on the armed robbery counts and 60 months on the firearm count,

to run consecutively for a total sentence of 200 months’ imprisonment.

See ECF No. 26 (Judgment). More than one year later, on August 30,
2017, Petitioner filed an untimely motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255 asserting claims for ineffective

assistance of counsel and violation of his rights under the Fifth
Amendment’s Due Process Clause. See ECF No. 27. The Court

subsequently issued an amended judgment correcting a clerical error in

the original judgment concerning the date on which Petitioner’s sentence



1 Petitioner did not expressly raise Davis in his amended habeas petition as that case
was decided after he filed the motion. But because the Court considers Davis an
extension of the Supreme Court’s reasoning in Dimaya, which Petitioner does raise,
it will consider whether Petitioner is entitled to sentencing relief under both Dimaya
and Davis.
                                          2
was to begin. See ECF No. 33 (Am. Judgment); Fed. R. Crim. P. 36; ECF

No. 34 (Court’s Feb. 13, 2018 Order). The Court never adjudicated

Petitioner’s first § 2255 motion on the merits. Instead, after entering the

amended judgment, the Court denied the motion as moot and instructed
Petitioner to refile it by January 17, 2019 if he wished the Court to

consider it on the merits. ECF No. 34. Consistent with those instructions,

Petitioner filed a second § 2255 motion on October 24, 2018 reasserting
claims for ineffective assistance of counsel and violation of due process

and raising a new argument about the potential impact of Dimaya on his

sentence. ECF No. 38. The Court construes the second-filed § 2255

petition as a motion to amend the original petition, which was never

adjudicated on its merits. A motion to amend is not a second and

successive § 2255 application when it is filed before the initial § 2255
application is adjudicated on the merits. See Clark v. United States, 764

F.3d 653, 658 (6th Cir. 2014). Accordingly, Petitioner did not require

permission from the Sixth Circuit to file the habeas petition now before

the Court. See 28 U.S.C. § 2255(h); § 2244(b)(3)(A).

                             DISCUSSION

     A prisoner serving a sentence imposed by a federal court may

challenge that sentence under 28 U.S.C. § 2255 “upon the ground that

[it] was imposed in violation of the Constitution or laws of the United

States . . . the court was without jurisdiction to impose such sentence,

or . . . the sentence was in excess of the maximum authorized by law, or
                                    3
is otherwise subject to collateral attack.” As relief, the prisoner may move

the court which imposed the sentence to correct, vacate, or set it aside.

The law is clear that “§ 2255 claims that do not assert a constitutional or

jurisdictional error are generally cognizable only if they involve ‘a
fundamental defect which inherently results in a complete miscarriage

of justice.’” Snider v. United States, 908 F.3d 183, 189 (6th Cir. 2018)

(quoting Davis v. United States, 417 U.S. 333, 346 (1974) (internal
quotations omitted)). This standard is met only in exceptional

circumstances; not every alleged error of law can be raised on a § 2255

motion. Hill v. United States, 368 U.S. 424, 428 (1962); Davis, 417 U.S.

at 346.

  A. Petitioner’s ineffective assistance of counsel and due
     process claims are time-barred and his arguments
     concerning the Sentencing Guidelines and Dean are
     unavailing.
     Petitioner’s claims for ineffective assistance of counsel and violation

of his rights under the Fifth Amendment’s Due Process Clause are not

timely because they should have been raised before the one-year statute
of limitations governing his § 2255 application expired on July 8, 2017.

28 U.S.C. § 2255(f). The amended judgment issued to correct a clerical

error in the original judgment did not reset the one-year statute of

limitations; Petitioner’s ineffective assistance of counsel and due process

claims are procedurally barred.



                                     4
     The one-year statute of limitations applicable to § 2255 motions

begins to run from one of four dates: the date the judgment of conviction

became final; the date on which the right asserted was initially

recognized by the Supreme Court and made retroactive; the date
unconstitutional impediments to the prisoner’s ability to file the motion

for sentencing relief were removed; or the date on which the facts

supporting the petitioner’s claims could have been discovered through
the exercise of due diligence—whichever is latest. See 28 U.S.C. § 2255(f).

Here, Petitioner’s ineffective assistance and due process claims are not

based on any newly recognized right, nor does he allege any

unconstitutional impediment to his ability to file those claims. Similarly,

he makes no assertion that these claims are based on evidence not

previously available. Accordingly, the one-year statute of limitations for
his ineffective assistance of counsel and due process claims began to run

on the date his conviction became final.

     Generally, a conviction becomes final upon completion of direct

review. Johnson v. United States, 457 F. App’x 462, 464 (6th Cir. 2012).

Where, as here, a federal criminal defendant does not appeal his

conviction, the judgment becomes final when the time during which he

could have appealed expires, which is 14 days after the entry of judgment,

or July 8, 2016. See Fed. R. App. P. 4(b)(1). Petitioner’s one-year statute

of limitations accordingly would have expired on July 8, 2017, one year

after the date his judgment of conviction became final. But Petitioner did
                                    5
not file his initial § 2255 motion until August 30, 2017, six weeks after

the statute of limitations had already run. See ECF No. 27. Those claims

are therefore procedurally defaulted.

     The amended judgment did not reset the one-year statute of
limitations governing Petitioner’s § 2255 claims. In Magwood v.

Patterson, 561 U.S. 320, 341–42 (2010), the Supreme Court observed that

“where . . . there is a new judgment intervening between the two habeas
petitions, . . . an application challenging the resulting new judgment is

not ‘second or successive’ at all” and therefore does not require

permission from the appellate court to file. (internal quotations omitted).

The Sixth Circuit has interpreted this to mean that entry of a new

judgment or sentence “normally resets the statute of limitations clock.”

King v. Morgan, 807 F.3d 154, 159 (6th Cir. 2015). But not all amended
judgments reset the clock. An amended judgment that “merely correct[s]

a record to accurately reflect the court’s actions . . . would not be a new

sentence that resets the statute of limitations under § 2244(d)(1)(A).”

Crangle v. Kelly, 838 F.3d 673, 680 (6th Cir. 2016); see In re Stansell, 828

F.3d 412, 420 (6th Cir. 2016) (explaining that where an amended

judgment is issued simply to correct a clerical error, the corrected entry

should not be considered a new judgment for § 2255 purposes);

Marmolejos v. United States, 789 F.3d 66 (2d Cir. 2015) (“We conclude

that an amended judgment merely correcting errors that were clerical

does not constitute a ‘new judgment’). Accordingly, the amended
                                     6
judgment issued in Petitioner’s case, which merely corrected a clerical

mistake pursuant to Rule 36 of the Federal Rules of Criminal Procedure,

did not reset the statute of limitations on Petitioner’s § 2255 motion.

Because the one-year period Petitioner had to file his § 2255 motion on
the ineffective assistance of counsel and due process violations expired

on July 8, 2017, Petitioner’s original § 2255 motion was not filed until

that statute of limitations had expired, and the amended judgment did
not restart the statute of limitations, those claims are procedurally

barred.

     Besides, as set forth in the government’s brief, Petitioner would not

be entitled to sentencing relief even if his due process claim was timely.

His use of a firearm was not, as Petitioner urges, “double-counted” under

the United States Sentencing Guidelines because he was convicted of two
armed bank robberies and the weapon enhancement was applied only to

one while the other bank robbery formed the basis of the 18 U.S.C.

§ 924(c) conviction. This is consistent with the Sentencing Guidelines,

which instruct that “if a defendant is convicted of two armed bank

robberies, but is convicted under 18 U.S.C. § 924(c) in connection with

only one of the robberies, a weapon enhancement would apply to the bank

robbery which was not the basis for the 18 U.S.C. § 924(c) conviction.”

U.S.S.G. § 2K2.4, App. Note 4. Plaintiff’s sentence was therefore

appropriate under the Sentencing Guidelines.


                                    7
     Similarly, even if his due process claim was timely, Petitioner

would not be entitled to sentencing relief under Dean v. United States,

137 S. Ct. 1170, 1176–77 (2017). As an initial matter, the Supreme Court

in that case held that § 924(c) does not prevent a sentencing court from
considering the mandatory minimum imposed by § 924(c) when

calculating a defendant’s overall sentence. But Dean does not require that

a sentencing court consider that mandatory minimum in crafting an
appropriate sentence for the predicate offenses. United States v. Johnson,

702 F. App’x 349, 363 (6th Cir. 2017), cert. denied, 138 S. Ct. 1591 (2018).

Additionally, several courts in this district have held that Dean is not

retroactively applicable to cases on collateral review. See, e.g., Whitsell v.

United States, No. 17-cv-12691, 2018 WL 317869 (E.D. Mich. Jan. 8,

2018); United States v. Clark, No. 2:14-cr-20199, 2018 WL 3207975 (E.D.
Mich. June 29, 2018); Simmons v. Terris, No. 17-cv-11771, 2017 WL

3017536 (E.D. Mich. Jul. 17, 2017). Accordingly, Petitioner cannot obtain

relief under Dean.

  B. Petitioner is not entitled to sentencing relief under
    Dimaya and Davis.
     In his amended § 2255 motion, Petitioner asserts that he is entitled

to sentencing relief under the Supreme Court’s 2018 ruling in Sessions v.

Dimaya, 138 S. Ct. 1204 (2018). In addition, although it was issued after

Petitioner filed his amended § 2255 motion, the Court will also consider
whether Petitioner is entitled to relief in light of the Supreme Court’s

                                      8
more recent decision in United States v. Davis, 139 S. Ct. 2319 (2019).

Davis invalidated the residual clause definition of a “crime of violence”

contained in 18 U.S.C. § 924(c)(3)(B). But in Petitioner’s case his crime of

conviction also fits within the elements clause of § 924(c)(3)(A) because it
“has an as an element the use, attempted use, or threatened use of

physical force” and accordingly meets the definition for a crime of violence

contained in that section. He is therefore not entitled to correction,
modification, or vacatur of his sentence based on these recent Supreme

Court decisions.

     Although the one-year statute of limitations governing § 2255

motions most frequently begins to run on the date the judgment of

conviction became final, 28 U.S.C. § 2255(f)(1), when the Supreme Court

newly recognizes a right and makes that right retroactively applicable to
cases on collateral review, a new statute of limitations is triggered. See

28 U.S.C. § 2255(f)(3). That new statute of limitations begins to run on

the date of the relevant Supreme Court decision. In Dimaya, the Supreme

Court, relying on its earlier decision in Johnson v. United States, 135 S.

Ct. 2551 (2015), determined that the residual clause’s definition of “crime

of violence” contained in § 16(b) of the Immigration and Nationality Act

was unconstitutionally vague. 138 S. Ct. at 1210. Although the language

defining “crime of violence” contained in 18 U.S.C. § 16(b) and that of 18

U.S.C. § 924(c)(3)(B) is largely identical, Dimaya addressed only § 16(b).

Subsequently, however, in United States v. Davis, 139 S. Ct. 2319 (2019),
                                     9
the Supreme Court, building on Dimaya, struck down ACCA’s residual

clause, § 924(c)(3)(B), on the same grounds of unconstitutional

vagueness. Because Petitioner was not sentenced under the Immigration

and Nationality Act, his reliance on Dimaya is misplaced.2 But Davis,
because it involved ACCA—the same statute Petitioner was convicted

under—clearly applies to the issues raised in the petition.

      Although the Sixth Circuit has not yet stated whether it considers

Davis to have announced a new rule of constitutional law that is

retroactively applicable to cases on collateral review, several other

circuits have found that it does. See, e.g., In re Hammoud, 931 F.3d 1032
(11th Cir. 2019); United States v. Reece, −− F.3d −−, 2019 WL 4252238

(5th Cir. Sep. 9, 2019); United States v. Bowen, 936 F.3d 1091 (10th Cir.

2019). Additionally, because Davis was decided on June 24, 2019 any
claim he asserts under the new rule established by that case is timely.

      Petitioner was convicted under 18 U.S.C. § 924(c), which prohibits

possession of a firearm during commission of or in relation to a crime of
violence. That statute, as applied to Petitioner, carries a mandatory

minimum sentence of five years. 18 U.S.C. § 924(c)(1)(A). Section 924(c)

defines “crime of violence” as a felony that: “(A) has as an element the

use, attempted use, or threatened use of physical force against the person

or property of another, or (B) that by its nature, involves a substantial


2The Court acknowledges that Petitioner filed his amended § 2255 motion within one
year of the Supreme Court’s April 17, 2018 decision in Dimaya.
                                       10
risk that physical force against the person or property of another may be

used in the course of committing the offense.” Id. The first clause is

commonly referred to as the elements clause while the second is known

as the residual clause. United States v. Jackson. 918 F.3d 467, 485 (6th
Cir. 2019).

     Critically, Dimaya and Davis do not warrant sentencing relief in

Petitioner’s case because his offense of conviction meets the definition of
a crime of violence under the elements clause of § 924(c)(3)(A), which has

not been invalidated. Again, the elements clause includes under the

definition of “crime of violence” any felony that “has as an element the

use, attempted use, or threatened use of physical force against the person

or property of another.” 18 U.S.C. § 924(c)(3)(A). Here, Petitioner pled

guilty to bank robbery in violation of 18 U.S.C. § 2113(b) and § 2113(d),
(e), which govern bank robberies during which the defendant “assaults

any person, or puts in jeopardy the life of any person by the use of a

dangerous weapon or device” or “kills any person, or forces any person to

accompany him without the consent of such person” during the course of

the robbery. It is well established that bank robbery under 18 U.S.C. §

2113(d) qualifies as a crime of violence under the elements clause of

§ 924(c)(3)(A). See United States v. Johnson, 899 F.3d 191, 203–04 (3d

Cir. 2018) (applying the categorical approach to determine that a

conviction under § 2113(d) qualifies as a crime of violence because

assaulting someone or putting a life in jeopardy by use of a dangerous
                                    11
weapon fulfills the “use, attempted use, or threatened use of physical

force” requirement of the elements clause), cert. denied, 139 S. Ct. 647

(2018); United States v. Watson, 881 F.3d 782, 786 (9th Cir. 2018) (per

curiam) (“Because bank robbery ‘by force and violence, or by intimidation’
is a crime of violence, so too is armed bank robbery.”), cert. denied, 139 S.

Ct. 203 (2018); United States v. Lloyd, 741 F. App’x 570, 573 (10th Cir.

2018) (same, collecting cases), cert. denied, 139 S. Ct. 1167 (2019); see also
United States v. Jackson, 918 F.3d 467, 485 (6th Cir. 2019) (finding that

carjacking by intimidation, which uses language identical to that of §

2113(a), is a crime of violence under the elements clause); United States

v. Henry, 722 F. App’x 496 (6th Cir. 2018) (determining that bank robbery

by intimidation under § 2113(a) constitutes a crime of violence under the

elements clause), cert. denied, 139 S. Ct. 70 (2018). Because Petitioner’s
offense constitutes a crime of violence under the elements clause of

§ 924(c)(3)(A), the fact that Davis invalidated the residual clause

contained in § 924(c)(3)(B) does not affect his sentence. Accordingly, he is

not entitled to correction, modification, or vacatur of his sentence.




                                     12
                           CONCLUSION

     For these reasons, Petitioner Frederick Robert Spearman’s petition

for sentencing relief under 28 U.S.C. § 2255 is DENIED.



Dated: October 24, 2019    s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE




                                  13
